                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NICLAS FOSTER,                                     CASE NO. C17-1727-JCC
10                            Plaintiff,                 MINUTE ORDER
11           v.

12    AMERICAN HONDA MOTOR COMPANY
      INC,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ proposed briefing schedule for the
18
     October 1, 2019 pretrial evidentiary hearing (Dkt. No. 41). The Court ORDERS that:
19
            1. The parties’ briefs for the evidentiary hearing shall be filed no later than September
20
                  24, 2019.
21
            2. The parties may file post-hearing briefs no later than October 8, 2019.
22
            DATED this 13th day of September 2019.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 1
